Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-17, in the reply filed on 19 August 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Applicant’s election without traverse of Species IIa in the reply is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IIb, there being no allowable generic or linking claim. 
The election of species between Species Ia and Ib has been withdrawn.
Claims 1-10 and 12-17 are examined on the merits below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites that “the repeating pattern is anisotropic” (emphasis added), and this recitation is indefinite, because it conveys the sense that the arrangement of the pattern per se is anisotropic.  However, in view of the clarification of the phrase “repeating pattern may be anisotropic” (see ¶ 0024 in the specification as filed), it would appear that Applicant actually intends to claim repeating pattern that appear differently depending on a) the direction from which the pattern is viewed or b) the direction of light incident upon the pattern.  This difference (viz. pattern per se being anisotropic vs. pattern giving appearance that is anisotropic) is a salient distinction, because isotropic pattern is capable of giving an anisotropic appearance (e.g. optically variable devices in the form of regularly-arranged concentric circles, as disclosed in U.S. 2014/0103634 A1).  For purpose of claim interpretation, claim 1 is presumed to require pattern that imparts an appearance that is anisotropic (as opposed to requiring an anisotropic pattern per se).
As claims 2-10 and 12 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-10 and 12 are also held to be rejected.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 12; and claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2012/0236415 A1 (“Nagano”).
The limitation “repeating pattern” is given its broadest reasonable interpretation.  Specifically, while “regions arranged in a repeating pattern” would appear to require numerous regions, wherein a first array of adjacent regions form a pattern, and wherein said pattern is further exhibited by another collection of a different array formed by a different set of adjacent regions (e.g. at least two identifiable arrays of regions).  However, in view of the specification, it is clear that a pattern comprising repeats of the regions would also meet the limitation of regions arranged in a repeating pattern.  As the latter interpretation is broader than the former, the latter interpretation is used for all claim rejections below.
Considering claims 1-3, Nagano discloses an ornamental article having a part with a layered structure, wherein the layered structure has a first reflective region having a set of first relief structures RS1 and a second reflective region having a set of second relief structures RS2, and wherein respective topographies (viz. microtexture) of RS1 and RS2 are shown to be different (Nagano ¶ 0308, 0070, 0075, 0077, and Fig. 1).  Nagano discloses that each set of relief structures is constituted of a light transmitting substrate, upon which is provided a conformal reflection layer made of metallic material (id. ¶ 0077 and Fig. 1).  Nagano further discloses that both RS1 and RS2 exhibit variation in color depending on angle of light incident thereupon and/or observation angle (id. ¶ therefore the visual effect of RS1 and RS2 is anisotropic.  Lastly, Nagano discloses that each of RS1 and RS2 are formed by respective relief structures (in the form of protrusions or recesses) that are arranged in a respective regular, repeating array (e.g. id. ¶ 0103 and 0198).  Therefore, Nagano anticipates all limitations of claims 1-3.
Considering claim 7, Nagano discloses deposition of the metal reflective layer via vacuum evaporation (id. ¶ 0077), which is a PVD process
Considering claim 8, both RS1 and RS2 include three-dimensional structures that define a respective repeating pattern.
Considering claims 13, 16, and 17, Nagano as discussed in ¶ 8 and 9 above would also anticipate claims 13, 16, and 17,.

Considering claims 1-3, alternatively, as Nagano discloses that RS1 may take on the configuration shown in Fig. 23 thereof (viz. both non-relief surface and surface of the relief structures may have additional fine gratings), these different surfaces of RS1 are also considered to map onto the claimed first and second regions, even absent of RS2 (id. ¶ 0186-0188).  This configuration also anticipates claims 1-3.
Considering claims 4 and 5, in a situation where RS2 has the structure as discussed in ¶ 8 above but RS1 has the configuration discussed in ¶ 11 above, RS2 (mapping onto first region) is highly reflective , while RS1 exhibits a higher degree of roughness and causes scattering (viz. non-specular reflection).
Considering claim 7, Nagano discloses deposition of the metal reflective layer via vacuum evaporation (id.
Considering claims 8, 9, and 12, the alternative portion of Nagano as exemplified by Fig. 23 of thereof has a non-relief surface and a plurality of recesses, each of which defines a respective second region.
Considering claims 13, 16 and 17, Nagano as discussed in ¶ 11 and 13 above would anticipate claims 13 and 17.
Considering claims 14 and 15, Nagano as discussed in ¶ 12 above would anticipate claims 14 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano, as applied to claim 8 above (specifically at ¶ 10 above).
Considering claim 10, though Nagano as discussed in ¶ 10 above discloses RS1 and RS2, each formed of repeating structures, Nagano only expressly discloses pyramidal shaped structures with respect to RS2, but not RS1 (Nagano ¶ 0197).
However, given that cross-sectional shape of RS2 shown in Fig. 24 is comparable to that of RS1 shown in Fig. 12, and as the cross-sectional shape of RS2 may be pyramidal (as opposed to the curved conical shape in Fig. 24), person having ordinary skill in the art would have reasonable expectation of success that the cross-sectional shape of RS1 could also be pyramidal.  Nagano is analogous, as it is from the same field of endeavor as that of the instant application (decorative part exhibiting anisotropic visual effect).  Given the substantial similarities between the different embodiments in Nagano, person having ordinary skill in the art would have reasonable expectation of success that RS1 could also have a pyramidal cross section.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano, as applied to claim 1 above, and further in view of U.S. 2018/0299584 A1 (“Zhang”).
Considering claim 6, although Nagano as discussed above discloses application of the metallic reflective layer via vacuum evaporation and sputtering (both PVD processes), Nagano does not teach the application of the metallic reflective layer via electroplating.
However, in the field of decorative relief structures comprising a polymeric substrate having applied thereupon a metallic reflective material, it is known that electroplating may be used in lieu of a PVD process (Zhang ¶ 0184).  Zhang is analogous, as it is from the same field of endeavor as that of the instant application (decorative 

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Z. Jim Yang/Primary Examiner, Art Unit 1781